EXHIBIT 10.19



Non-employee Director Compensation
 
Annual Retainer:
• $130,000 ($230,000 for the chairman of the board), paid in the form of
deferred stock units; and
• $90,000 ($155,000 for the chairman of the board), paid in cash, deferred or
paid in the form of deferred stock units, at the option of the director
Attendance fees — Board meetings:
$2,000 in cash, per meeting, beginning with the 8th meeting of the fiscal year
Attendance fees — Committee meetings:
$1,500 in cash, per meeting, beginning with the 8th meeting of the fiscal year
Chairperson fees:
• $15,000 in cash, for audit committee
• $10,000 in cash, for compensation committee and nominating/corporate
governance committee.





